IJNITED sTATEs I)ISTRICT CoURT F § L E D
FoR THE I)ISTRICT oF CoLUMBIA

AUG ~ 2 2033
WILLIAM CAPERS, JR~, ) cterk, u.s. Dismm a Bankrup:cy
) Courts tot the District of Cowmbia
Plaintiff, )
)
v ) Civil Action No. - ~
t le »\r"z‘i
WAYNE COUNTY PROBATE, et al., )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed

Plaintiff alleges that William Capers Sr. died intestate, such that all his assets should have
passed to him as the decedent’s sole heir. See Compl. at l (page numbers designated by the
plaintiff). He further alleges that the personal representative still holds these assets "with no
intent on following the intestate succession in the state of Michigan." Id. at 2. Plaintiff demands
compensation for defendants’ alleged "fraud and deception" and violations of his civil rights.
See id. at 6.

Notwithstanding plaintiff’ s reference to 42 U.S.C. § 1983, see Compl. at l, the complaint
fails to adequately allege a civil rights claim. To recover damages under § 1983, "a plaintiff
must generally show that the alleged deprivation was committed by a person acting under color
of state law." Jordan v. Distrz`ct of Columbia, __ F. Supp. 2d _, _, 2013 WL 2458282, at *5
(D.D.C. June 7, 2013), and plaintiff identifies no state actor. Furtherrnore, plaintiff fails to

demonstrate this court’s subject matter jurisdiction. He neither states a claim "arising under the

Constitution, laws or treaties of the United States," 28 U.S.C. § l33l, nor establishes that "the
suit is between citizens of different states" for purposes of diversity jurisdiction. 28 U.S.C. §
l332(a). Accordingly, the Court will dismiss this action.

An Order consistent with this Memorandum Opinion is issued separately.

DATE; 7/%%}   
united states r)istti¢t Y